Case 9:19-bk-11573-MB      Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05           Desc
                             Main Document    Page 1 of 9


  1   JEREMY W. FAITH (SBN 190647)
      Jeremy@MarguliesFaithLaw.com
  2   MONSI MORALES (SBN 235520)
      Monsi@MarguliesFaithLaw.com
  3   ANNA LANDA (SBN 276607)
      Anna@MarguliesFaithLaw.com
  4   MARGULIES FAITH LLP
      16030 Ventura Boulevard, Suite 470
  5   Encino, CA 91436
      Telephone: (818) 705-2777
  6   Facsimile: (818) 705-3777
  7   Attorneys for Creditors,
      California Asphalt Production, Inc., GTL1, LLC and GIT, Inc.
  8

  9                           UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10                                   NORTHERN DIVISION
 11
      In re                                         Case No.: 9:19-bk-11573-MB
 12
      HVI CAT CANYON, INC.,                         Chapter 7
 13
                                          Debtor. OPPOSITION TO TRUSTEE’S MOTION
 14                                               FOR THE SALE OF SUBSTANTIALLY
                                                  ALL OF THE ESTATE’S ASSETS
 15
                                                    Sale Confirmation Hearing
 16                                                 Date: October 5, 2020
                                                    Time: 10:00 a.m.
 17                                                 Place: Courtroom 201
                                                           1415 State Street
 18                                                        Santa Barbara, California

 19

 20           California Asphalt Production, Inc. (“CAP”), GTL1, LLC (“GTL1”) and GIT, Inc.
 21   (“GIT”) (collectively “Creditors”) creditors of the above-captioned Debtor HVI CAT
 22   Canyon, Inc. (the “Debtor”) hereby file this opposition (the “Opposition”) to the Trustee” ’s
 23   Motion for Order Approving Sale of Substantially All of the Estate’s Assets (the “Sale
 24   Motion”, Dkt. No. 1221) and respectfully states as follows:
 25                                                I.
 26                                        BACKGROUND
 27           The Debtor initiated the Bankruptcy Case by the filing of a voluntary bankruptcy
 28   petition under chapter 11 of the Bankruptcy Code (commencing at 11 U.S.C. § 101, et.
Case 9:19-bk-11573-MB     Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05              Desc
                            Main Document    Page 2 of 9


  1   seq., hereinafter referred to as the “Bankruptcy Code”) on July 25, 2019 (the “Petition
  2   Date”).
  3          Prior to the Petition Date, the Debtor and Creditors entered into various
  4   agreements for the provision of services, materials, and equipment necessary for the
  5   operation of the Debtor’s oil and gas extraction business.
  6          GTL1 provided the Debtor with transportation services for both delivery of diluent
  7   and transport of oil to the refinery. Additionally, GTL1 rented equipment to the Debtor
  8   used in its operations. Provision of these services and equipment continued through
  9   various dates with some equipment still in use by the Trustee.
 10          GIT provided general and administrative services to HVI, including accounting,
 11   administrative, human resources, insurance, IT, compliance and safety, and land
 12   management pursuant to a pre-petition administrative services agreement. GIT’s
 13   services to the Debtor continued through and including December 2019.
 14          CAP had a two-way business relationship with the Debtor by which CAP was both
 15   the purchaser of the Debtor’s crude oil and the seller to the Debtor of diluent. Like the
 16   services and material supplied by GTL1 and GIT, CAP continued to conduct business
 17   with the Debtor post-petition, including after the appointment of the Trustee.
 18          The Trustee rejected the agreements with CAP and GTL1 as of November 27,
 19   2019 and rejected the agreement with GIT as of December 31, 2019. However, at the
 20   Trustee’s request, Creditors continued to provide services, materials and equipment to
 21   the Estate, and the Trustee accepted those services, materials, and equipment, both
 22   before and after rejection of the agreements.
 23          On March 30, 2020, Creditors CAP, GTL1 and GIT each filed a proof of claims
 24   (the “Proof of Claims,” Claims Nos. 125, 123 and 126 respectively).
 25          On February 24, 2020, CAP, GTL1, and GIT each filed notices of oil and gas liens
 26   in the Bankruptcy Case (Dkt. Nos. 821, 822 and 823 respectively) (collectively the “Lien
 27   Notices”). The Lien Notices were filed pursuant to the California Code of Civil Procedure
 28   (“CCP”) § 1203.50 et seq. to perfect the pre-petition lien rights of Creditors for amounts


                                                   2
Case 9:19-bk-11573-MB      Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05             Desc
                             Main Document    Page 3 of 9


  1   incurred going back six months from the date of the Lien Notices (the “Creditors’ Liens”).
  2   Creditors provided services and supplies for the Debtor’s leaseholds at (a) Beldridge in
  3   Kern County, California; (b) Santa Maria Valley in Santa Barbara County, California; and
  4   (c) Richfield East Dome Unit in Orange County, California (the “Leasehold Interests”).
  5   As such, the Creditors’ Liens attached to the Debtor’s Leasehold Interests (the
  6   “Leasehold Collateral”).
  7          Creditors maintain that under 11 U.S.C. § 362(b)(3) the automatic stay does not
  8   apply to the filing of the Lien Notices as acts “to perfect, or to maintain or continue the
  9   perfection of, an interest in property to the extent that the trustee’s rights and powers are
 10   subject to such perfection under 546(b) of this title.” The Trustee has disputed the
 11   application of Section 362(b)(3), and on March 26, 2020 the Trustee filed a Motion to
 12   Expunge the Lien Notices [Dkt. No. 875] (the “Expungement Motion”), contending that
 13   the Lien Notices violated the automatic stay and were therefore void. Creditors objected
 14   to the Expungement Motion and the Court ultimately denied the motion without prejudice
 15   and ordered that the dispute over the Creditors’ Liens must be resolved by way of an
 16   adversary proceeding.
 17          On July 9, 2020, the Trustee filed a complaint against Creditors challenging
 18   Creditors’ Liens, as Adversary No. 9:20-ap-01039-MB (the “Lien Adversary”). The only
 19   argument put forth by the Trustee in the Lien Adversary is that the Lien Notices violated
 20   the automatic stay and the Creditors’ Liens are therefore void.
 21          Creditors filed an answer to the Lien Adversary (the “Answer”) and counterclaim
 22   (the “Lien Counterclaim”) on August 10, 2020. In the Lien Counterclaim, Creditors assert
 23   that the Creditors’ Liens are both valid and senior to other liens filed against the Estate
 24   based on the lien preference provisions of CCP § 1203.56. Lien Counterclaim, p. 10, ¶
 25   48.1
 26
      1On September 1, 2020, Creditors filed separate complaints against the Trustee (the “Adversary
 27   Proceedings,” 9:20−ap−01049−MB, 9:20−ap−01048−MB, 9:20−ap−01050−MB, respectively),
      whereby Creditors are seeking judgment against the Estate for administrative expenses.
 28   Concurrently, GTL1 filed a Motion for Temporary Restraining Order (“TRO”, Dkt. No. 2 in
      Adversary Case 9:20−ap−01048−MB.) asking the Court to enjoin the Trustee from further
      distributions to administrative expense holders pending allowance of the claims.
                                                    3
Case 9:19-bk-11573-MB      Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05            Desc
                             Main Document    Page 4 of 9


  1          The Sale Motion seeks to sell the Debtor’s assets ”free and clear of all liens,
  2   claims, rights, interests, and encumbrances whatsoever, other than as set forth in the
  3   APA or the REDU APA, in accordance with Bankruptcy Code section 363(b) and (f).”
  4   (Sale Motion, Page 30, lines 7-9). Furthermore, the Sale Motion seeks to value the
  5   collateral and strip Creditors liens pursuant to Federal Rule of Bankruptcy Procedure
  6   3012 in order to make a ruling that the secured claims of Creditors, and others, are “out
  7   of the money and entirely unsecured.” (Sale Motion, Page 62, lines 26-27). Finally, the
  8   Trustee requests that due to the claims of Creditors, and others, being unsecured, that
  9   the cash proceeds of the sale be distributed to UBS AG, Samford Branch and UBS AG,
 10   London Branch pursuant to the “senior” liens held by the UBS entities. (Sale Motion,
 11   Page 57, lines 25-26).
 12                                                II.
 13          CREDITORS’ LIENS SHOULD ATTACH TO PROCEEDS PENDING THE
 14                         RESOLUTION OF THE LIEN COUNTERCLAIM
 15          The Sale Motion makes the unsupported and conclusory representation at Page
 16   57, in part, as follows:
 17          In addition, any liens of GRL, Rival, the State Controller, Collection
             Service, CAP, GTL1 and GIT are all junior to the senior liens of UBS AG,
 18          Stamford Branch and UBS AG, London Branch. As a result, their purported
             claims are entirely unsecured. See 11 U.S.C. §§ 506(a) and (d). The Court
 19          is requested to value the secured interests of […] CAP, GTL1 and GIT at
             zero pursuant to Fed. R. Bankr. P. 3012. Therefore, since their claims are
 20          not allowed secured claims and are entirely unsecured as of the Petition
             Date, the Trustee can sell the Purchased Assets and their liens need not
 21          attach to sale proceeds.
 22          There is no substantive or factual discussion of the priority of liens, and no
 23   evidence is submitted by way of a title report or testimony regarding the lien priorities of
 24   any of the alleged secured creditors. Furthermore, the validity and priority of the
 25   Creditors’ Liens are currently the subject of the Lien Adversary and Lien Counterclaim.
 26   Creditors have asserted that the Creditors’ Liens are senior to all other liens asserted
 27   against the subject Leasehold Collateral. Creditors acknowledge that the Creditors’
 28   Liens are subject to a bona fide dispute and the sale may occur free and clear of such


                                                    4
Case 9:19-bk-11573-MB      Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05             Desc
                             Main Document    Page 5 of 9


  1   Liens. However, the unsupported representation that the Creditors’ Liens are junior to
  2   the liens of UBS is not conceded – and is in fact a pending question in the Lien
  3   Counterclaim.
  4          The Lien Counterclaim in the Second Claim for Relief, states in relevant part at
  5   Page 10, Paragraph 48, as follows:
  6          An actual and substantial controversy has arisen and now exists between
             the Counterclaimants, on the one hand, and the Trustee, on the other
  7          hand, concerning whether the Counterclaimants hold valid Oil and Gas
             Liens against the Estate. Counterclaimants contend that they hold valid
  8          and senior liens against the Estate pursuant to California Civil Procedure
             Code § 1203.58 for unpaid services and materials Counterclaimants
  9          provided to the Estate post-petition. (emphasis added).
 10          Importantly, oil and gas liens created under the California Oil and Gas Liens
 11   statute enjoy heightened preference over certain other liens pursuant to § 1203.56,
 12   which states:
 13          The lien provided for in this chapter arises on the date of the furnishing of
             the first item of material or services or the date of performance of the first
 14          labor for which a lien is claimed under the provisions of this chapter. Upon
             compliance with the provisions of Section 1203.058, such lien shall be
 15          preferred to all other titles, charges, liens or encumbrances which may
             attach to or upon any of the property upon which a lien is given by this
 16          chapter subsequent to the date the lien herein provided for arises.
             (emphasis added)
 17
             Given the asserted seniority over any liens that attached to the Leasehold
 18
      Collateral after the date the underlying Creditors’ Liens first arose. Given the pending
 19
      dispute as to when the Creditors’ Liens first arose – the priority of the Creditors’ Liens
 20
      relative to the liens of the UBS entities remains an open question that the Court has yet
 21
      to decide.
 22
             Creditors agree with the proposition that a sale of estate assets free and clear of
 23
      liens that are subject to a bona fide dispute is authorized, including in the context of the
 24
      proposed sale. However, given the fact that the priority of the Creditors’ Liens is subject
 25
      to such bona fide dispute, the disputed interest must attach to the proceeds of the sale
 26
      pending a resolution of the Lien Adversary and Lien Counterclaim. “The purpose of
 27
      § 363(f)(4) is to permit property of the estate to be sold free and clear of interests that
 28
      are disputed by the representative of the estate so that liquidation of the estate's assets

                                                    5
Case 9:19-bk-11573-MB       Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05          Desc
                              Main Document    Page 6 of 9


  1   need not be delayed while such disputes are being litigated. Typically, the proceeds of
  2   sale are held subject to the disputed interest and then distributed as dictated by the
  3   resolution of the dispute; such procedure preserves all parties' rights by simply
  4   transferring interests from property to dollars that represent its value”.(emphasis added)
  5   Moldo v. Clark (In re Clark), 266 B.R. 163, 171-72 (B.A.P. 9th Cir. 2001); See, generally,
  6   3 Lawrence P. King, Collier on Bankruptcy P 363.06 (15th. ed rev. 1998).
  7          Here, the Trustee may not strip the Creditors’ Liens from the Leasehold Collateral
  8   unless and until the Court has resolved the Lien Adversary and Lien Counterclaim. Thus,
  9   the relief sought in the Sale Motion under Section 363(f)(4) goes beyond what is
 10   authorized thereunder. To the extent that a sale is allowed, the cash proceeds must be
 11   held by the Estate subject to the Creditors’ Liens until such time as the priority of such
 12   liens has been adjudged by this Court.
 13                                                III.
 14                                         CONCLUSION
 15          As provided above, and the reasons set forth in the Creditors’ Adversary
 16   Proceedings, Answer and TRO, Creditors respectfully request that the Court condition a
 17   sale of the estate assets on the enforcement of the Creditors’ interests and deny the
 18   Trustee’s Sale Motion to the extent that it seeks a sale of the estate assets free and clear
 19   of those interests.
 20    DATED: September 21, 2020                          MARGULIES FAITH LLP
 21                                                       By:    /s/Jeremy W. Faith   .
                                                                Jeremy W. Faith
 22                                                        Attorneys for CAP, GTL1 & GIT
 23

 24

 25

 26

 27

 28


                                                   6
       Case 9:19-bk-11573-MB                     Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05                                       Desc
                                                   Main Document    Page 7 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled OPPOSITION TO TRUSTEE’S MOTION FOR THE SALE OF
SUBSTANTIALLY ALL OF THE ESTATE’S ASSETS will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-02, judge’s copies are not required for any document less than 25
pages.
DEBTOR: HVI Cat Canyon, c/o Capital Corporate Services, Inc., 36 S. 18th Ave., Suite D, Brighton, CO 80601

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 21, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Counsel for UBS: Evan M Jones ejones@omm.com, ejones@omm.com
Counsel for UBS: Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
Counsel for UBS: Darren L Patrick dpatrick@omm.com, darren-patrick-
1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
Counsel for UBS: Jennifer Taylor jtaylor@omm.com
ATTORNEY FOR CREDITOR COMMITTEE: Maxim B Litvak mlitvak@pszjlaw.com
ATTORNEY FOR CREDITOR COMMITTEE: Jeffrey N Pomerantz jpomerantz@pszjlaw.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 21, 2020                         Helen Cardoza                                       /s/ Helen Cardoza
  Date                                       Printed Name                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05                                       Desc
                                                   Main Document    Page 8 of 9



                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR CREDITOR: Anthony A Austin anthony.austin@doj.ca.gov
ATTORNEY FOR CREDITOR: William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
ATTORNEY FOR INTERESTED PARTY: Bradley D Blakeley blakeley@blakeleylawgroup.com,
bradleydblakeley@gmail.com
ATTORNEY FOR CREDITOR: Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
ATTORNEY FOR CREDITOR: Marc S Cohen mscohen@loeb.com, klyles@loeb.com
ATTORNEY FOR INTERESTED PARTY: Alan D Condren berickson@seedmackall.com
ATTORNEY FOR CREDITOR: Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;
Syreeta.shoals@mhllp.com
ATTORNEY FOR CREDITOR: Jeremy Faith Jeremy@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
ATTORNEY FOR INTERESTED PARTY: Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
ATTORNEY FOR INTERESTED PARTY: H Alexander Fisch Alex.Fisch@doj.ca.gov
ATTORNEY FOR INTERESTED PARTY: Don Fisher dfisher@ptwww.com, tblack@ptwww.com
ATTORNEY FOR U.S. TRUSTEE: Brian D Fittipaldi brian.fittipaldi@usdoj.gov
ATTORNEY FOR INTERESTED PARTY: Ellen A Friedman efriedman@friedmanspring.com,
khollander@friedmanspring.com
ATTORNEY FOR INTERESTED PARTY: Gisele M Goetz gmgoetz@hbsb.com,
ggoetz@collegesoflaw.edu;cecilia@hbsb.com
ATTORNEY FOR CREDITOR: Karen L Grant kgrant@silcom.com
ATTORNEY FOR INTERESTED PARTY: Ira S Greene Ira.Greene@lockelord.com
ATTORNEY FOR CREDITOR: Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
ATTORNEY FOR CREDITOR: Brian L Holman b.holman@mpglaw.com
ATTORNEY FOR INTERESTED PARTY: Tracy K Hunckler thunckler@daycartermurphy.com,
cgori@daycartermurphy.com
ATTORNEY FOR TRUSTEE: Eric P Israel eisrael@DanningGill.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com
ATTORNEY FOR INTERESTED PARTY: Evan M Jones ejones@omm.com, ejones@omm.com
ATTORNEY FOR INTERESTED PARTY: Alan H Katz akatz@lockelord.com
ATTORNEY FOR CREDITOR: John C Keith john.keith@doj.ca.gov
ATTORNEY FOR INTERESTED PARTY: Jeannie Kim jekim@sheppardmullin.com, lsemeraro@sheppardmullin.com
ATTORNEY FOR CREDITOR: Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
ATTORNEY FOR CREDITOR COMMITTEE: Maxim B Litvak mlitvak@pszjlaw.com
ATTORNEY FOR CREDITOR: Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
TRUSTEE: Michael Arthur McConnell (TR) Michael.mcconnell@kellyhart.com
ATTORNEY FOR INTERESTED PARTY: Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
ATTORNEY FOR INTERESTED PARTY: Jerry Namba nambaepiq@earthlink.net,
G23453@notify.cincompass.com;annie_cunningham@ymail.com
ATTORNEY FOR CREDITOR: David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,
kdemorest@allenmatkins.com,csandoval@allenmatkins.com
ATTORNEY FOR INTERESTED PARTY: Darren L Patrick dpatrick@omm.com, darren-patrick-
1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
ATTORNEY FOR CREDITOR COMMITTEE: Jeffrey N Pomerantz jpomerantz@pszjlaw.com
ATTORNEY FOR INTERESTED PARTY: Benjamin P Pugh bpugh@ecg.law,
mhamburger@ecg.law;calendar@ecg.law
ATTORNEY FOR CREDITOR: Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
ATTORNEY FOR CREDITOR: J. Alexandra Rhim arhim@hrhlaw.com
ATTORNEY FOR INTERESTED PARTY: Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
ATTORNEY FOR CREDITOR: Mitchell E Rishe mitchell.rishe@doj.ca.gov
ATTORNEY FOR TRUSTEE: George E Schulman GSchulman@DanningGill.Com,
danninggill@gmail.com;gschulman@ecf.inforuptcy.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 1324 Filed 09/21/20 Entered 09/21/20 21:32:05                                       Desc
                                                   Main Document    Page 9 of 9


ATTORNEY FOR TRUSTEE: Zev Shechtman zshechtman@DanningGill.com,
danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
ATTORNEY FOR TRUSTEE: Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,
ssingh@ecf.inforuptcy.com
ATTORNEY FOR INTERESTED PARTY: Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
ATTORNEY FOR INTERESTED PARTY: Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
ATTORNEY FOR INTERESTED PARTY: Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
ATTORNEY FOR CREDITOR: Christopher D Sullivan csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shann
on@diamondmccarthy.com;aiemee.low@diamondmccarthy.com
ATTORNEY FOR INTERESTED PARTY: Jennifer Taylor jtaylor@omm.com
ATTORNEY FOR TRUSTEE: John N Tedford, IV jtedford@DanningGill.com,
danninggill@gmail.com;jtedford@ecf.inforuptcy.com
ATTORNEY FOR INTERESTED PARTY: Salina R Thomas bankruptcy@co.kern.ca.us
ATTORNEY FOR CREDITOR: Meagan S Tom meagan.tom@lockelord.com, autodocket@lockelord.com;
taylor.warren@lockelord.com;autodocketdev@lockelord.com
ATTORNEY FOR INTERESTED PARTY: Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
ATTORNEY FOR CREDITOR: William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
ATTORNEY FOR INTERESTED PARTY: Richard Lee Wynne richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
ATTORNEY FOR CREDITOR: Emily Young pacerteam@gardencitygroup.com,
rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
ATTORNEY FOR TRUSTEE: Aaron E de Leest adeleest@DanningGill.com,
danninggill@gmail.com;adeleest@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
